This is an appeal by the defendant from a judgment of the superior court of the state of California in and for the county of San Francisco, made and entered in favor of the plaintiff herein.
[1] The action was one to quiet title to real property consisting of two parcels of land situate in the city of San Francisco, the asserted claim of the plaintiff to have her title so quieted being predicated upon an unrecorded deed of gift alleged to have been made, executed, and delivered to her by her husband, James J. Smith, shortly before his death. The claim of the defendant in resisting this assertion was based upon the alleged nondelivery of said deed. The sole issue upon this appeal relates to the sufficiency of the evidence presented to the trial court with respect to the delivery of said deed of gift. The appellant's brief herein is devoted almost wholly to a discussion of the evidence in the case, with some occasional citation of authority with respect to what in point of law constitutes a sufficient delivery of such instruments. The brief of the respondent sets forth that the case upon its merits depends upon the weight and verity of the evidence presented to the trial court. We are satisfied from an inspection of such briefs and from an examination of the record before us that the evidence in the case was sufficient to justify the action of the trial court in denying defendant's motion for a nonsuit and in rendering and entering its judgment in the plaintiff's favor. It would serve no useful purpose to review the evidence herein in detail, since we are satisfied that if the trial court believed, as it evidently did, the statements of the plaintiff's witnesses herein, such evidence would suffice as a matter of law to uphold its conclusion as to the delivery and sufficiency *Page 17 
of said conveyance, and hence to sustain its judgment in her favor herein.
The judgment is, therefore, affirmed.
Seawell, J., Curtis, J., Preston, J., Langdon, J., Shenk, J., and Waste, C.J., concurred.
Rehearing denied.